Citation Nr: 0637724	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for digestive disorder 
(unspecified).

2.  Entitlement to service connection for skin disorder 
(unspecified).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1992 to 
September 2001.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

FINDINGS OF FACT

1.  Service medical records show upper gastrointestinal 
complaints, diagnosed as questionable vomiting, rule out 
reflux/peptic ulcer disease.

2.  Gastroesophogeal reflux disease is attributable to 
service.

3.  A current skin disability is not shown.


CONCLUSIONS OF LAW

1.  Gastroesophogeal reflux disease was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2006).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in December 2001 and April 2002, prior to the rating decision 
on appeal, essentially complied with statutory notice 
requirements as outlined above.  With respect to the fourth 
element, we observe that the appellant was advised of the 
nature of the relevant evidence in this case and advised that 
he could get the requisite records himself and submit them to 
VA.  While the appellant was not expressly told to provide 
any relevant information or evidence in his possession, it is 
implicit in the RO's notice of the evidence sought that, if 
the evidence is in the appellant's possession, he should 
submit said evidence to VA.  As such, the Board believes the 
intent of the fourth notice element is satisfied.

Additionally, we acknowledge that notice of the disability 
rating and effective date elements was not provided until 
March 2006.  However, this timing error is non-prejudicial to 
the appellant because, in the end, the weight of the evidence 
is against his claims.  As the benefit sought could not be 
awarded even had there been no timing defect, the appellant 
is not prejudiced by a decision in this case.  Furthermore, 
we observe that no additional evidence has been received 
subsequent to notice of the disability rating and effective 
date elements.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Notice 
in this case was sufficient to allow the appellant to 
meaningfully participate in the prosecution of his claims.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
VA examinations in June 2002 and given the opportunity to 
appear for a hearing.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In regard to the skin, a VA examination was not conducted and 
is not necessary.  Unlike the digestive tract problem, the 
appellant has not asserted that a skin disability has 
continued.  See VA Form 9, dated February 16, 2003.  In this 
case, evidence that links persistent or recurrent symptoms of 
disability to service has not been presented.  Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  Here, there is no 
lay or medical evidence of current skin disability, 
continuity, or nexus.  See Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A.  Digestive Disorder

The appellant served in the Air Force between 1992 and 2001.  
Service medical records reflect that, in April 2001, the 
appellant was seen for headache, nausea, vomiting, and 
diarrhea, which was assessed as an upper respiratory illness 
or acute gastroenteritis.  In July 2001, the appellant was 
seen for blood in his stool along with headache, fatigue, and 
flu of two weeks duration.  In July 2001, the appellant 
complained of headaches, nausea, and dizziness.  He reported 
that he was only able to keep down certain foods.  The 
appellant was scheduled for a neurology appointment.  In 
August 2001, the appellant complained that he had difficulty 
eating greasy food and reported heartburn.  The assessment 
was questionable vomiting, rule out reflux/PUD (peptic ulcer 
disease).  An evaluation was planned, but none is of record.  
Report of separation examination dated September 2001 
reflects a history of vomiting, acute gastroenteritis, and 
stomach aches.

Report of VA examination dated June 2002 reflects a diagnosis 
for unspecified digestive problems.  The appellant reported 
vomiting after eating certain foods.  By history, he was 
diagnosed with an acute ulcer.  There was no weight loss, and 
bowel movements were normal except for occasional blood on 
tissue.  The appellant refused a full gastrointestinal work-
up.

VA outpatient treatment records show that, in May 2002, the 
appellant reported frequent vomiting after eating.  The 
assessment was gastroesophogeal reflux disease (GERD).  The 
plan was to order an upper gastrointestinal study.  He was to 
follow-up in two months.  The appellant underwent a flexible 
sigmoidoscopy in April 2003.  The findings were normal.  
Rectal examination did not reveal masses or indurations.  An 
August 2004 treatment note reflects nausea and vomiting 
associated with headaches.  VA outpatient treatment records 
dated 2002 to 2004 show assessments for GERD.  In December 
2005, testing disclosed reflux

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence supports service connection for 
gastroesophogeal reflux disease (GERD).  The Board observes 
that the appellant was seen in service for upper digestive 
complaints and that not long after service he was diagnosed 
with GERD.  The appellant reports that his upper 
gastrointestinal symptoms began in service and have continued 
to date.  The appellant is competent to report his symptoms 
and the Board finds that he is credible in view of the 
consistent history of symptoms.  Stated differently, the 
Board is unable to conclude that the post-service diagnosis 
of GERD is unrelated to the in-service suspicion of reflux.  
Accordingly, the claim is granted.
B.  Skin Disorder

Service medical records show that the appellant was seen for 
an upper respiratory illness and impetigo around his nose in 
January 1997.  Service separation examination in September 
2001 reflects a history of skin treatment.  Post service 
treatment records, including VA outpatient treatment records 
dated 2002 to 2004 and reports of VA examination dated June 
2002, are silent for complaints or findings for a skin 
disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence in this case does not establish that the 
appellant has a current diagnosis for any skin disorder, the 
Board finds that he is not entitled to service connection for 
a skin disorder.  While the appellant is competent to report 
his symptoms, he may not be relied upon for establishing a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Bostain v. West, 11 Vet.App. 12, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also, 
Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.").  

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Accordingly, the claim is denied.




ORDER

Service connection for gastroesophogeal reflux disease is 
granted.

Service connection for a skin disorder (unspecified) is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


